DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  “chamber” should be “container”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 16, and 18-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one Claim 15 states that “washing liquor temperature and quantity settings ensure” that washing liquor is not sprayed onto items in the upper holder during a first segment and is sprayed onto items in the upper holder during a second segment.  This limitation is interpreted to mean that the combination of temperature and quantity of the washing liquor is the variable that controls whether the washing liquor is sprayed into the upper holder.  The disclosure fails to explain how the temperature and quantity together determine the controlling of spray locations.  The disclosure does not provide sufficient guidance to one of ordinary skill in the art to make or use the claimed invention, in particular how washing liquor temperature and quantity affect spaying locations, without undue experimentation beyond routine and ordinary skill.  Additionally, the claim earlier states that the control device actuates the hydraulic facility (i.e. pump) in such a manner to provide control as to whether washing liquor is sprayed onto the upper holder.  It cannot be understood how the temperature, quantity, and pump work together to determine where the washing liquor is sprayed.  It is also unclear if the pump and the temperature/quantity independently control the washing liquor spray locations or if they must work together, as suggested by the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SPENCER E. BELL/Primary Examiner, Art Unit 1711